EXHIBIT POWER OF ATTORNEY Know all persons by these presents, that each person whose signature appears below constitutes and appoints Steven W. Berglund as his attorney-in-fact, with the power of substitution, for him in any and all capacities, to sign any amendments to this Report on Form 10-K, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that said attorney-in-fact, or his substitute or substitutes, may do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report on Form 10-K has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Capacity in which Signed /s/ Steven W. Berglund President, Chief Executive Officer, Director February 26, 2010 Steven W. Berglund /s/ Rajat Bahri Chief Financial Officer and Assistant February 26, 2010 Rajat Bahri Secretary (Principal Financial Officer) /s/ Julie Shepard Vice President of Finance and February 26, 2010 Julie Shepard Principal Accounting Officer /s/ John B. Goodrich Director February 26, 2010 John B. Goodrich /s/ William Hart Director February 26, 2010 William Hart /s/ Ulf J. Johansson Director February 26, 2010 Ulf J. Johansson /s/ Bradford W. Parkinson Director February 26, 2010 Bradford W. Parkinson /s/ Nickolas W. Vande Steeg Director February 26, 2010 Nickolas W. Vande Steeg /s/ Merit E. Janow Director February 26, 2010 Merit E. Janow
